PER CURIAM.
The injury'sued for in this case was inflicted 18 days after the President look over the telegraph and telephone system of the country, in pursuance of the authority conferred upon him by the Joint Resolution of Congress of July 16, 1918, 40 Stat. 904. Months subsequent to the disposal of this case below, the Supreme Court decided that telegraph and telephone companies were not liable for the acts of their former employees while engaged under government control in the operation of their uroperty. Western Union Telegraph Co. v. Poston, 256 U. S. 662, 41 Sup. Ct. 598, 65 L. Ed. 1157.
It follows that the judgment in favor of the defendant in error, plaintiff below, must be reversed.